





SECOND AMENDED AND RESTATED
INVESTMENT MANAGEMENT AGREEMENT
WHITE MOUNTAINS ADVISORS LLC, a Delaware limited liability company (the
“Advisor”), having an address at 200 Hubbard Road, Guilford, Connecticut 06437,
and OneBeacon Insurance Group, Ltd., an exempted limited liability company
organized under the laws of Bermuda (the “Client”), having an address at 605
North Highway 169, Plymouth, Minnesota 55441, and each affiliate company of the
Client listed on Schedule B, and each having an address of 605 North Highway
169, Plymouth, Minnesota 55441, or which hereinafter becomes a party to this
Agreement (each, an “Affiliated Company”, and collectively, the “Affiliated
Companies”), hereby enter into this Second Amended and Restated Investment
Management Agreement (this “Agreement”), dated as of September 28, 2017, and
hereby amend and restate in its entirety the Amended and Restated Investment
Management Agreement, dated December 23, 2014. The parties hereby agree that the
Advisor shall act as discretionary advisor with respect to certain assets of the
Client and the Affiliated Companies described below (the “Investment Account”)
on the following terms and conditions:
1.Investment Account. The Investment Account shall consist of the cash and
securities of the Client and the Affiliated Companies managed by the Advisor
pursuant to this Agreement.
2.    Authority. The Client and each Affiliated Company hereby appoint the
Advisor as advisor for the portion of the Investment Account comprised of its
investment assets. Except as may be separately agreed in writing among the
Advisor, the Client and any Affiliated Company from time to time, the Advisor
hereby agrees to direct the investments in the Investment Account in accordance
with the investment guidelines agreed upon by the Client, each Affiliated
Company and the Advisor from time to time (the “Standard Guidelines”). Any other
agreement by the Advisor, and the Client or an Affiliated Company to manage
investment assets in a manner deviating from the Standard Guidelines shall be in
writing. The board of directors (or other similar governing body) of the Client
and each Affiliated Company shall oversee the activities of the Advisor pursuant
to this Agreement and shall retain ultimate authority over the Investment
Account, in each case, in relation to their respective investment assets and
shall monitor services annually for quality assurance. In addition, the Advisor
agrees to provide treasury management advisory services specific to the
Investment Account (“Treasury Management Services”), as directed by the Client
or any Affiliated Company. The Treasury Management Services include, without
limitation, (i) executing investment transactions to support short-term treasury
cash requirements, (ii) settling inter-company and dividend treasury
transactions with cash and securities, (iii) settling quarterly tax liability
payments from the Investment Account, (iv) providing preliminary valuation for
securities supporting treasury transactions, (v) assisting the Client or any
Affiliated Company in evaluating securities lending programs administered by
custodians designated by the Client or such Affiliated Company and acceptable to
the Advisor, and (vi) collaborating with the Client or any Affiliated Company to
provide treasury transaction support to custodians and accounting servicing
providers designated by the Client or such Affiliated Company and acceptable to
the Advisor.





--------------------------------------------------------------------------------




3.    Advisor’s Discretionary Authority. Subject to Section 2, the Advisor shall
have full discretion and authority as agent and attorney-in-fact for the Client
and each Affiliated Company: (a) to make all investment decisions in respect of
the Investment Account on behalf of the Client and the Affiliated Companies and,
except as otherwise provided in this Agreement, at the sole risk of the Client
and the Affiliated Companies; (b) to buy, sell, exchange, convert, liquidate or
otherwise trade in respect of the Investment Account in any stock, bond or other
security or investment, including without limitation private investment funds,
hedge funds, and other pooled investment vehicles (such private investment
funds, hedge funds, and other pooled investment vehicles collectively referred
to as “Funds”); (c) to facilitate the subscription for, redemption or transfer
of interests in Funds (including but not limited to performing such acts and
executing such documents as may be necessary to subscribe or redeem interests in
Funds); and (d) in furtherance of the foregoing, to do anything which the
Advisor shall deem requisite, appropriate or advisable in connection therewith,
including, without limitation, the placing of orders with respect to, and
arrangement for, any of the foregoing, and the selection of such brokers,
dealers, sub-advisors and others as the Advisor shall determine in its absolute
discretion. The Advisor will be responsible for engaging, contracting with,
monitoring and terminating sub-advisors; however no sub-advisor shall be given
discretionary authority over the Investment Account without the prior approval
of the Client, and to the extent affecting the investment assets of any
Affiliated Company, such Affiliated Company.
4.    Liability. In the performance of its services, the Advisor will not be
liable for any error in judgment or any acts or failures to act except those
resulting from the Advisor’s gross negligence, willful misconduct or
malfeasance. Nothing herein shall in any way constitute a waiver or limitation
of any right of any person under any applicable U.S. federal or state securities
laws. The Advisor shall have no responsibility or liability or whatsoever in
respect of assets outside the Investment Account.
5.    Custody. Investment Account assets shall be held in one or more separately
identified accounts in the custody of one or more banks, trust companies,
brokerage firms or other entities designated by the Client and each Affiliated
Company, and acceptable to the Advisor. The Advisor will communicate its
investment purchase, sale and delivery instructions directly with the
appropriate custodian or other qualified depository. The Client and each
Affiliated Company shall be responsible for its respective custodial
arrangements and the payment of all related custodial charges and fees, and the
Advisor shall have no responsibility or liability with respect to custody
arrangements or the acts, omissions or other conduct of the custodians.
6.    Brokerage. When placing orders for the execution of transactions for the
Investment Account, the Advisor may allocate all transactions to such brokers or
dealers, for execution on such markets, at such prices and commission rates, as
are selected by the Advisor in its sole discretion. In selecting brokers or
dealers to execute transactions, the Advisor need not solicit competitive bids
and does not have an obligation to seek the lowest available commission cost. It
is not the Advisor’s practice to negotiate “execution only” commission rates,
and, in negotiating commission rates, the Advisor shall take into account the
financial stability and reputation of brokerage firms and brokerage and research
services provided by such brokers. The Client or any Affiliated Company may be
deemed to be


2



--------------------------------------------------------------------------------




paying for research provided or paid for by the broker which is included in the
commission rate although the Client or such Affiliated Company may not, in any
particular instance, be the direct or indirect beneficiary of the research
services provided. Research furnished by brokers may include, but is not limited
to, written information and analyses concerning specific securities, companies
or sectors, market, finance and economic studies and forecasts, certain
financial publications, statistics and pricing services, discussions with
research personnel, and certain software and data bases utilized in the
investment management process. The Client and each Affiliated Company
acknowledge that since commission rates are generally negotiable, selecting
brokers on the basis of considerations which are not limited to applicable
commission rates may at times result in higher transaction costs than would
otherwise be obtainable.
The Advisor is hereby authorized to, and the Client and each Affiliated Company
acknowledges that the Advisor may, aggregate orders on behalf of the Investment
Account with orders on behalf of other clients of the Advisor. In such event,
the allocation of the securities purchased or sold and the expenses incurred in
the transaction shall be made in a manner that the Advisor considers to be fair
and equitable to all of its clients, including the Client and the Affiliated
Companies, and that is consistent with the allocation policies and procedures
adopted and implemented by the Advisor, copies of which will be made available
to clients upon request.
7.    Representations and Warranties.
(a)    The Client and each Affiliated Company represents, warrants and agrees
that:
(i)    it has full legal power and authority to enter into this Agreement;
(ii)    the appointment of the Advisor hereunder is permitted by the Client’s or
such Affiliated Company’s governing documents and has been duly authorized by
all necessary corporate or other action;
(iii)    it will indemnify the Advisor and hold it harmless against any and all
losses, costs, claims and liabilities which the Advisor may suffer or incur
arising out of any material breach of its representations and warranties in this
Section 7(a);
(iv)    it is not (a) an employee benefit plan, (b) an IRA, (c) a “benefit plan
investor” subject to the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Internal Revenue Code of 1986, as amended, or
(d) an entity in which the participation by benefit plan investors is
“significant”, as those terms are defined in regulations issued by the U.S.
Department of Labor; and
(v)    it understands that the Advisor will be relying upon the representations
and information provided herein or in connection herewith by the Client and/or
the Affiliated Companies in completing and entering into subscription agreements
on behalf of the Investment Account.
(b)    The Advisor represents, warrants and agrees that:


3



--------------------------------------------------------------------------------




(i)    it has full legal power and authority to enter into this Agreement;
(ii)    it is registered as an investment adviser with the Securities and
Exchange Commission pursuant to the Investment Advisers Act of 1940, as amended
(the “Advisers Act”);
(iii)    entering into this Agreement is permitted by the Advisor’s governing
documents and has been duly authorized by all necessary corporate or other
action;
(iv)    it will indemnify the Client and each Affiliated Company and hold it
harmless against any and all losses, costs, claims, and liabilities which the
Client and/or such Affiliated Company may suffer or incur arising out of any
material breach of any representations and warranties of the Advisor in this
Section 7(b);
(v)    it has established Anti-Money Laundering Policy & Procedures pursuant to
Section 352 of the USA Patriot Act; and
(vi)    it endeavors to value all securities at fair market value in a manner
determined by the Advisor to be consistent with (1) its Valuations Policies and
Procedures, as may be amended from time to time, and (2) industry practice. A
copy of these policies and procedures is available to clients upon request. The
Advisor will not serve as the official pricing agent with respect to the
Investment Account but may provide recommendations regarding fair valuation, if
the Client or an Affiliated Company so requests.
8.    Reports. The Advisor shall provide the Client and each Affiliated Company
with reports on the status of the Investment Account on a monthly basis. The
books and records of the Client and the Affiliated Companies shall include those
books and records developed or maintained under or related to this Agreement.
All such records maintained pursuant to this Agreement shall be subject to
examination by the Client and, as it relates to its own investment assets, each
Affiliated Company, and by persons authorized by it, or by appropriate
governmental authorities, at all times upon reasonable notice. The Advisor shall
provide copies of trade tickets, custodial reports and other records that the
Client and/or any Affiliated Company shall reasonably require for accounting or
tax purposes.
9.    Management Fee, Treasury Management Fee and Expenses.
(a)    The Advisor will be paid a quarterly management fee and Treasury
Management Fee (the “Management Fee”) for its investment advisory services and
Treasury Management Services provided hereunder, determined in accordance with
Schedule A to this Agreement. For purposes of Schedule A, the Management Fee
shall be calculated treating the Investment Account as a single pool. The
Management Fee shall be borne by the Client and the Affiliated Companies pro
rata based on their respective Investment Account assets. During the term of
this Agreement, the Management Fee shall be calculated in compliance with the
NAIC Accounting Practices and Procedures Manual and billed and payable in
arrears on a quarterly basis within sixty (60) days after the last day of each
calendar quarter based upon the value of the Investment Account as of the last
day of the said calendar


4



--------------------------------------------------------------------------------




quarter. The Management Fee shall be pro-rated for any partial quarter. Capital
inflows and outflows will be time-weighted so that the Management Fee will be
charged for only the period of time such assets are actually managed by the
Advisor. In the event that the Management Fee is to be paid by the custodian out
of the Investment Account, the Client and/or the relevant Affiliated Company
will provide written authorization to the custodian.
(b)    The Client or an Affiliated Company shall be responsible for all expenses
incurred directly in connection with transactions effected on behalf of the
Client or such Affiliated Company pursuant to this Agreement. These expenses
shall include but are not limited to (i) custodial fees; (ii) PAM accounting
service fees, (iii) Charles River (or other) compliance service fees, (iv)
investment expenses such as commissions, and (v) other expenses reasonably
related to the purchase, sale or transmittal of Investment Account assets,
provided that the Advisor shall be responsible for research fees and expenses.
The Client is prohibited from advancing funds to the Advisor except to pay for
services defined in this Agreement.
(c)    Sub-advisory management or performance fees (“Sub-advisor Fees”), if any,
will be borne by the Client and/or the affected Affiliated Companies, as
appropriate, provided that said fees have been approved in advance by the Client
and/or the affected Affiliated Company. No Management Fee shall accrue on any
assets with respect to which Sub-advisor Fees are paid. At the Advisor’s
discretion, Sub-advisor Fees may be structured to be paid directly to the
sub-advisor by the Client or Affiliated Companies or be paid by the Advisor and
reimbursed by the Client or Affiliated Companies without any markup. Any
Management Fees incurred in connection with transactions conducted by the
Advisor with regard to interests in Funds will be borne by the Client or the
affected Affiliated Companies.
10.    Confidential Relationship. All information and advice furnished by any
party to another party pursuant to this Agreement shall be treated by the
receiving party as confidential and shall not be disclosed to third-parties
except as required by law.
11.    Assignment. This Agreement may not be assigned (within the meaning of the
Advisers Act) by any party without the written consent of the other party, and
any assignment without such consent shall automatically cause the termination
hereof.
12.    Directions to the Advisor. All directions by or on behalf of the Client
or an Affiliated Company to the Advisor shall be in writing and may be delivered
in any manner permitted by Section 16. The Advisor (i) shall be fully protected
in relying upon any such writing that the Advisor believes to be genuine and to
be signed or presented or sent by the proper person or persons (ii) shall be
under no duty to make any investigation or inquiry as to any statement contained
therein and (iii) may accept the same as conclusive evidence of the truth and
accuracy of the statements therein contained.
13.    Services to Other Clients. It is understood that the Advisor acts as
investment advisor to other clients and may give advice and take action with
respect to such clients that differs from the advice given or the action taken
with respect to the Investment Account. Nothing in this Agreement shall restrict
the right of the Advisor, its members, managers,


5



--------------------------------------------------------------------------------




officers, employees or affiliates to perform investment management or advisory
services for any other person or entity, and the performance of such service for
others shall not be deemed to violate or give rise to any duty or obligation to
the Client and/or the Affiliated Companies.
14.    Investment by the Advisor for Its Own Account. Nothing in this Agreement
shall limit or restrict the Advisor or any of its members, managers, officers,
employees or affiliates from buying, selling or trading any securities for its
or their own account or accounts. The Client and each Affiliated Company
acknowledges that the Advisor and its members, managers, officers employees,
affiliates and other clients may at any time have, acquire, increase, decrease
or dispose of securities which are at or about the same time acquired or
disposed of for the account of the Client or an Affiliated Company. The Advisor
shall have no obligation to purchase or sell for the Investment Account or to
recommend for purchase or sale by the Investment Account any security that the
Advisor or its members, managers, officers, employees or affiliates may purchase
or sell for itself or themselves or for any other client.
15.    Proxies. Subject to any other written instructions of the Client or any
Affiliated Company, the Advisor is hereby appointed as the agent and
attorney-in-fact of the Client and each Affiliated Company in its discretion to
vote, convert or tender in an exchange or tender offer any securities in the
Investment Account, to execute proxies, waivers, consents and other instruments
with respect to such securities, to endorse, transfer or deliver such securities
and to participate in or consent to any plan of reorganization, merger,
combination, consolidation, liquidation or similar plan with reference to such
securities. The Advisor shall not incur any liability to the Client or any
Company Affiliate by reason of any exercise of, or failure to exercise, any such
discretion.
16.    Notices. All notices and instructions with respect to securities
transactions or any other matters contemplated by this Agreement shall be deemed
duly given when actually received by the intended party in writing, via
facsimile, or e-mail or by first-class mail to the following addresses: (a) if
to the Advisor, at its address set forth above, Attention Chief Financial
Officer, if by facsimile to 203.458.0754 and if by e-mail,
mplourde@whitemountainsadvisors.com or (b) if to the Client or any Affiliated
Company, at its address set forth above, attention Chief Financial Officer, if
by facsimile to 888.340.6383, and if by email, pmcdonough@onebeacon.com. A copy
of any notice sent to the Client pertaining to the amendment or termination of
this Agreement shall be sent to 2020 Robert-Bourassa Boulevard, 6th floor,
Montreal, Quebec, Canada, H3A 2A5, Attention: Frédéric Cotnoir, Senior Vice
President, Legal and Corporate Services, if by facsimile to 514-842-6958 and if
by e-mail, frederic.cotnoir@intact.net. Any of the Advisor, the Client or an
Affiliated Company may change its physical address, facsimile number or e-mail
address or specify a different manner of addressing itself by giving notice of
such change in writing to the other party.
17.    Joining and Severing Affiliated Companies. From time to time while this
Agreement remains in effect, the Client may cause any other of its affiliates to
become an Affiliated Company hereunder by executing a written agreement among
the Client, the Advisor and such affiliate in a form reasonably acceptable to
each of them, after which the


6



--------------------------------------------------------------------------------




affiliate shall, for all purposes, be treated as an “Affiliated Company”
hereunder, including, without limitation, granting the authorities, making the
representations and warranties and accepting the obligations of an Affiliated
Company in this Agreement. From time to time, the Client and/or the Advisor may
sever any Affiliated Company from this Agreement by executing a written
agreement among the Client, the Advisor and such Affiliated Company in a form
reasonably acceptable to each of them, after which the Affiliated Company shall
no longer be treated as being party to this Agreement. The Advisor will
periodically update Schedule B to reflect the addition or removal of Affiliated
Companies.
18.    Entire Agreement, Amendment. This Agreement sets forth the entire
agreement of the parties with respect to management of the Investment Account,
supersedes any previous Investment Management Agreement between the Advisor and
the Client or any Affiliated Company and shall not be amended except by an
instrument in writing signed by the parties hereto.
19.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of the same, shall be settled by arbitration in
accordance with the rules of the American Arbitration Association, and judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction. All arbitration expenses shall be borne equally by the Advisor, on
the one hand, and the Client and any affected Affiliated Company, on the other
hand. Any arbitration proceeding arising under this Agreement will be conducted
in the County of New York in the State of New York or such other location as the
parties mutually agree.
20.    Termination. This Agreement shall terminate in its entirety on January
31, 2018 or earlier by the Client upon thirty (30) days’ prior written notice to
the Advisor, provided that the Client shall honor any trades executed but not
settled before the date of any such termination. Upon termination of this
Agreement, (i) any accrued and unpaid Management Fee hereunder, (ii) accrued
reimbursable expenses and (iii) any reasonable additional expenses incurred in
closing out the Account shall be paid by the Client or the relevant Affiliated
Company to the Advisor. Termination of this Agreement will not affect any
accrued rights, indemnities, existing commitments or any contractual provisions
intended to survive termination. The Advisor may direct the custodian to retain
in the Investment Account to settle committed transactions.
21.    Receivership. If an Affiliated Company is placed in receivership under a
state’s receivership law: (i) the rights of the Affiliated Company under the
agreement extend to the receiver or the chief state insurance department
official; and (ii) the books and records shall be subject to examination of the
receiver or the chief state insurance department official immediately upon the
receiver or the chief state insurance department official’s request. The Advisor
does not have an automatic right to terminate the agreement if an Affiliated
Company is placed in receivership under a state’s receivership law. The Advisor
will continue to maintain systems, programs, or other infrastructure
notwithstanding a seizure by the chief state insurance department official under
a state’s receivership law and shall make them available to the receiver for as
long as the Advisor continues to receive timely payment for the services
rendered.


7



--------------------------------------------------------------------------------




22.    Severability. If any provision of this Agreement (or any portion thereof)
or the application of any such provision (or any portion thereof) to any person
or circumstance shall be held invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) of the application of such provision to any other persons or
circumstances.
23.    Governing Law. To the extent that the interpretation or effect of this
Agreement shall depend on state law, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
24.    Effective Date. This Agreement shall become effective on the first date
written above.
25.    Receipt of Disclosure Statement. The Client and each Affiliated Company
acknowledges receipt of a copy of Part II of the Advisor’s Form ADV in
compliance with Rule 204-3(b) under the Advisers Act, more than 48 hours prior
to the date of execution of this Agreement. The Advisor shall annually and
without charge, upon request by the Client, deliver to the Client the current
version of such form or a written document containing the information then
required to be contained in such form.
26.    Counterparts. This Agreement may be executed in two counterparts, each
one of which shall be deemed to be an original.


8



--------------------------------------------------------------------------------






IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.
ADVISOR:
 
CLIENT:
WHITE MOUNTAINS ADVISORS LLC
 
ONEBEACON INSURANCE GROUP, LTD.
By:
/s/ Mark J. Plourde
 
By:
/s/ T. Michael Miller
Print:
Mark J. Plourde
 
Print:
T. Michael Miller
Title:
Executive Vice President & CFO
 
Title:
President & CEO





9



--------------------------------------------------------------------------------






AFFILIATED COMPANIES:




MILL SHARES HOLDINGS (BERMUDA) LTD.
 
 
By:
/s/ Susie Tindall
Print:
Susie Tindall
Title:
Assistant Secretary







ONEBEACON INSURANCE GROUP LLC
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO





ONEBEACON U.S. ENTERPRISES HOLDINGS, INC.
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO





ONEBEACON U.S. FINANCIAL SERVICES, INC.
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO







10



--------------------------------------------------------------------------------






ONEBEACON U.S. HOLDINGS, INC.
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO





ATLANTIC SPECIALTY INSURANCE COMPANY
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO





HOMELAND INSURANCE COMPANY OF DELAWARE
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO





HOMELAND INSURANCE COMPANY OF NEW YORK
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO



OBI NATIONAL INSURANCE COMPANY
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO





11



--------------------------------------------------------------------------------






OBI AMERICA INSURANCE COMPANY
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO





ONEBEACON SELECT INSURANCE COMPANY
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO





ONEBEACON SPECIALTY INSURANCE COMPANY
 
 
By:
/s/ T. Michael Miller
Print:
T. Michael Miller
Title:
President & CEO





SPLIT ROCK INSURANCE, LTD.
 
 
By:
/s/ Susie Tindall
Print:
Susie Tindall
Title:
Secretary







12



--------------------------------------------------------------------------------






SCHEDULE A
FEE SCHEDULE
1.    Investment Account


Assets Under Management
Annual Fee
Quarterly Fee


Investment Grade Fixed Income:
 
 
Up to $1 billion
10 bps
2.5 bps
$1 billion - $2 billion
8.5 bps
2.125 bps
$2 billion - $5 billion
7.5 bps
1.875 bps
Greater than $5 billion
2.5 bps
0.625 bps
 
 
 
Equities
100 bps
25 bps
 
 
 
Exchange Traded Funds (ETFs)
10 bps
2.5 bps
 
 
 
Hedge Funds
100 bps
25 bps
 
 
 
Private Equities:
 
 
First 2 Years of Fund’s Life (Committed)
100 bps
25 bps
Thereafter (Fair Value)
100 bps
25 bps
 
 
 
Affordable Housing Tax Credit Funds
 
 
First Year of Fund’s Life (Committed)
100 bps
25 bps
Thereafter (Fair Value)
10 bps
2.5 bps



2.
Treasury Management Services. The Advisor will be paid a quarterly fee for the
treasury management services computed at the annual rate of 1.75 basis points
(0.0175%) of the aggregate value of the net assets of the Client’s Investment
Account.








--------------------------------------------------------------------------------




SCHEDULE B
AFFILIATED COMPANIES
MILL SHARES HOLDINGS (BERMUDA) LTD.
ONEBEACON INSURANCE GROUP LLC
ONEBEACON U.S. ENTERPRISES HOLDINGS, INC.
ONEBEACON U.S. FINANCIAL SERVICES, INC.
ONEBEACON U.S. HOLDINGS, INC.
ATLANTIC SPECIALTY INSURANCE COMPANY
HOMELAND INSURANCE COMPANY OF DELAWARE
HOMELAND INSURANCE COMPANY OF NEW YORK
OBI NATIONAL INSURANCE COMPANY
OBI AMERICA INSURANCE COMPANY
ONEBEACON SELECT INSURANCE COMPANY
ONEBEACON SPECIALTY INSURANCE COMPANY
SPLIT ROCK INSURANCE, LTD.




2

